   Case 1:21-cv-00790-MN Document 9 Filed 08/23/21 Page 1 of 4 PageID #: 55




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 NITETEK LICENSING LLC,                           )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        ) C.A. No. 21-790-MN
                                                  )
 PARTICLE INDUSTRIES, INC.,                       )
                                                  )
               Defendant.                         )


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Under Local Rule 83.5 and the attached certifications, counsel moves the admission pro

hac vice of Matthew S. Warren and Jennifer A. Kash of WARREN LEX LLP, 2261 Market Street,

No. 606, San Francisco, California, 94114, to represent defendant Particle Industries, Inc. in

this matter.


                                                  /s/ Andrew E. Russell
                                                  Karen E. Keller (No. 4489)
                                                  Andrew E. Russell (No. 5382)
                                                  SHAW KELLER LLP
                                                  I.M. Pei Building
                                                  1105 North Market Street, 12th Floor
 OF COUNSEL:                                      Wilmington, DE 19801
 Matthew S. Warren                                (302) 298-0700
 Jennifer A. Kash                                 kkeller@shawkeller.com
 WARREN LEX LLP                                   arussell@shawkeller.com
 2261 Market Street No. 606                       Attorneys for Defendant
 San Francisco CA 94114
 (415) 895-2940
 21-790@cases.warrenlex.com

 Dated: August 23, 2021
   Case 1:21-cv-00790-MN Document 9 Filed 08/23/21 Page 2 of 4 PageID #: 56




                              ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice of Matthew S.

Warren and Jennifer A. Kash is granted.



Date: ________________________             ______________________________________
                                           United States District Judge
   Case 1:21-cv-00790-MN Document 9 Filed 08/23/21 Page 3 of 4 PageID #: 57




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Under Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the States of California and

New York, and the Commonwealth of Massachusetts, and under Local Rule 83.6 submit to the

disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the

preparation or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with the Standing Order for District Court Fund effective 9/1/16, I

further certify that the annual fee of $25.00 will be submitted to the Clerk’s Office upon the

filing of this motion.


Date: August 23, 2021
                                                  ______________________________________
                                                  Matthew S. Warren
                                                  WARREN LEX LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  matt@warrenlex.com
   Case 1:21-cv-00790-MN Document 9 Filed 08/23/21 Page 4 of 4 PageID #: 58




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Under Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of California, and

under Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with the Standing Order for

District Court Fund effective 9/1/16, I further certify that the annual fee of $25.00 will be

submitted to the Clerk’s Office upon the filing of this motion.


Date: August 23, 2021
                                                  ______________________________________
                                                  Jennifer A. Kash
                                                  WARREN LEX LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  jen@warrenlex.com
